9 N.Y.3d 976 (2007)
MELANIE L. MCCULLEY et al., Appellants,
v.
SCOTT C. SANDWICK, Respondent.
Court of Appeals of the State of New York.
Submitted November 5, 2007.
Decided November 19, 2007.
Appeal, insofar as taken from that portion of the Appellate Division order that affirmed the denial of appellants' CPLR 4404 postjudgment motion, dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that such portion of the order does not finally determine the action within the meaning of the Constitution; appeal otherwise dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that the two-Justice dissent is not on a question of law (see CPLR 5601 [a]; Karger, Powers of the New York Court of Appeals § 14:3, at 501 [rev 3d ed]).